Title: From Louisa Catherine Johnson Adams, 28 October 1818
From: Adams, Louisa Catherine Johnson
To: 


				
					Lines on the death of Mrs. Adams.
					  
				
				Depart thou Sainted Spirit, Wing thy happy flight,To the bright realms of everlasting light;Yet fondly hover oer thy lonely friend,In nightly visions resignation send:Cheer his great mind attune his Soul to peaceTill in this world his hopeless griefs may cease:And when his Spirit quits this mortal clayLead him to heavenly bliss and guide him on his way.To bliss eternal guide him on his way.
				
					Louisa. C. Adams. 
				
				
			